This is an appeal from an award. It is opposed on the ground that the accidental injuries that resulted in the decedent’s death did not arise out of his employment nor occur in the course of that employment. Decedent was using an automobile which belonged to his employer in his regular occupation as a repairman, making repairs upon the property owned by the employer. He was frequently called out at odd hours and at night and had no specific hours for completing his day’s work. The evidence and presumptions are sufficient to support the award. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.